Citation Nr: 1229982	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include restless leg syndrome.

4.  Entitlement to service connection for hearing loss disability of the left ear.

5.  Entitlement to a compensable disability rating for hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities (to include restless leg syndrome) and left ear hearing loss disability, and entitlement to a compensable disability rating for right ear hearing loss are addressed in the REMAND that follow the ORDER below.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam on temporary duty in January and February 1968 and subsequently developed diabetes mellitus, type 2, to a compensable degree; the evidence does not affirmatively establish that diabetes mellitus is unrelated to the Veteran's exposure to herbicides in Vietnam.

2.  The Veteran served in the Republic of Vietnam on temporary duty in January and February 1968 and subsequently developed coronary artery disease to a compensable degree; the evidence does not affirmatively establish that coronary artery disease is unrelated to the Veteran's exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is presumed to be the result of his exposure to herbicides during active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran's coronary artery disease is presumed to be the result of his exposure to herbicides during active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the record reflects that the Veteran has been provided all required notice, including notice with respect to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate the claims decided herein.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides these claims. 

General Legal Principles

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for the disease based on herbicide exposure. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus, type 2, and/or ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service personnel records show that he served in the United States Air Force and was stationed in Thailand from March 1967 to March 1968.  At separation from service, the Veteran's heart and endocrine system were noted to be normal.

In March 1992, the Veteran was diagnosed with coronary artery disease and underwent cardiac bypass surgery at a private hospital.  Since that time, he has been followed by medical personnel for coronary artery disease.

A private treatment record from February 2006 reflects that the Veteran had a current diagnosis of diabetes mellitus, type 2.  Subsequent treatment records show that the Veteran receives continuing treatment for diabetes.

On his June 2001 notice of disagreement, the Veteran stated that while he was stationed in Thailand, he was sent on occasion for temporary duty to Vietnam to service disabled aircraft.  He specified that his last period of temporary duty in Vietnam was in January and February 1968.  He said that travel records would support his claim, and he listed another service member who could verify his presence in Vietnam.  At a May 2012 hearing at the RO before the undersigned Veterans Law Judge, the Veteran testified that while he was stationed in Thailand he went on various missions to Vietnam to repair planes.

In October 2011, E.R.R. submitted military personnel records which show that he was stationed in Vietnam from March 1967 to January 1968.  E.R.R. stated that while he was stationed at DaNang Air Base in January 1968, the Veteran was stationed there on temporary duty.

Concerning the Veteran's claimed service in Vietnam, the Board finds the Veteran to be credible.  Official records document that the Veteran was stationed in Thailand.  A fellow service member, who was documented to have served in Vietnam, has testified that he personally saw the Veteran set foot in Vietnam while stationed at DaNang.  While official military records do not affirmatively show that the Veteran was ever stationed in Vietnam, they also do not contradict the evidence given by the Veteran and E.R.R..  Extending every benefit of the doubt to the Veteran, the Board finds that the Veteran was on temporary duty in Vietnam in January 1968.

There is no dispute that the Veteran has diabetes mellitus, type 2, and coronary artery disease.  In addition, there is no evidence affirmatively establishing that either disease is unrelated to his exposure to herbicides in Vietnam.  Therefore, service connection is warranted for both disabilities on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type 2, on the basis that it is presumed to be related to herbicide exposure in service is granted.

Service connection for coronary artery disease on the basis that it is presumed to be related to herbicide exposure in service is granted.


REMAND

As set forth above, the Board has granted presumptive service connection for diabetes mellitus, type 2.  Private treatment records from February 2006 and December 2008 indicate that the Veteran may have diabetic neuropathy of the lower extremities.  As such, the Veteran should be afforded a VA examination to determine whether he has peripheral neuropathy of the lower extremities, to include restless leg syndrome, secondary to his diabetes.

In May 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge at the RO.  In July 2012, the Board informed the Veteran that a written transcript of the hearing could not be produced.  The Veteran was informed of his options for another hearing.  The Veteran responded that he wanted another hearing before a Veterans Law Judge at the RO.  Since the RO schedules such hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any peripheral neuropathy, to include restless leg syndrome, present during the period of the claims.  

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any peripheral neuropathy of the lower extremities (to include restless leg syndrome) present at any time during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service OR was caused or chronically worsened by his service-connected diabetes mellitus.

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and the Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


